PER CURIAM:
Plaintiffs appeal from a judgment of the United States District Court for the Southern District of New York, William C. Conner, J., dismissing their complaint and denying them a preliminary injunction in their challenge to the New York Wild Bird Law, N.Y.Envtl.Conserv.Law § 11-1728 (McKinney 1984), and regulations promulgated thereunder, on various federal and state constitutional and statutory grounds. The judgment of the district court is affirmed substantially for the reasons given by Judge Conner in his thorough opinion reported at 658 F.Supp. 1441 (S.D.N.Y.1987).